Case 8:18-cv-02880-SDM-CPT Document 20 Filed 02/27/19 Page 1 of 3 PageID 90



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


   JAMES KEEHNLE,

         Plaintiff,

   v.                                                   CASE NO. 8:18-cv-2880-T-23CPT

   CHARTER ELECTRICAL
   EXPERTS, LLC, et al.,

         Defendants.
   ____________________________________/


                                           ORDER

         In this FLSA action, James Keehnle sues (Doc. 1) Charter Electrical and the

   owner, Scott A. Akins, for failing to pay overtime. Appearing pro se, Akins

   counterclaims (Doc. 11 at 5) and alleges that a Keehnle sued Akins “in retaliation &

   or harassment” to prevent repossession of a boat that Keenhle purchased from Akins.

   Because Keehnle’s FLSA action is allegedly “frivolous,” Akins demands “ten

   thousand dollars plus court and attorney fees.” Moving to dismiss the counterclaim,

   Keehnle recites the “plausibility” standard for pleading and asserts unhelpfully that

   “the law does not recognize a cause of action for ‘retaliation’ or ‘harassment’ under

   these circumstances.” (Doc. 13 at ¶ 9) No response to the motion appears.

         Although his claim is unspecified, Akins apparently counterclaims malicious

   prosecution and abuse of process. To state a claim for malicious prosecution, a

   plaintiff must allege facts showing that the defendant maliciously sued the plaintiff

   and that the suit terminated in the plaintiff’s favor. Alamo Rent-A-Car, Inc. v. Mancusi,
Case 8:18-cv-02880-SDM-CPT Document 20 Filed 02/27/19 Page 2 of 3 PageID 91



   632 So.2d 1352, 1355 (Fla. 1994). Because Keehnle’s FLSA action remains pending,

   Akins cannot state a claim for malicious prosecution. Neil v. South Florida Auto

   Painters, Inc., 397 So.2d 1160, 1165 (Fla. 3d DCA 1981) (“[A] malicious prosecution

   action cannot be brought as a counterclaim . . . when the ‘prosecution’ said to be

   malicious is the pending action of the opposing party.”)

          To state a claim for abuse of process, a plaintiff must allege facts showing

   “(1) an illegal, improper, or perverted use of process by the defendant; (2) an ulterior

   motive or purpose in exercising the illegal, improper, or perverted process; and

   (3) damages to the plaintiff as a result.” Valdes v. GAB Robins N. Am. Inc., 924 So.2d

   862 (Fla. 3d DCA 2006). But the “mere filing of a complaint and having process

   served is not enough to show abuse of process.” Della–Donna v. Nova Univ., Inc., 512

   So.2d 1051, 1055 (Fla. 4th DCA 1987). A plaintiff must show an abuse of process

   (such as extortion) after the process issues. McMurray v. U–Haul Co., 425 So.2d 1208

   (Fla. 4th DCA 1983). Because the plaintiff alleges no post-issuance abuse, the

   plaintiff fails to state an abuse of process claim. Cazares v. Church of Scientology of Cal.,

   Inc., 444 So.2d 442, 444 (Fla. 5th DCA 1983) (“[A]buse of process requires an act

   constituting the misuse of process after it issues. The maliciousness or lack of

   foundation of the asserted cause of action itself is actually irrelevant to the tort of

   abuse of process.”)




                                               -2-
Case 8:18-cv-02880-SDM-CPT Document 20 Filed 02/27/19 Page 3 of 3 PageID 92



         The motion to dismiss (Doc. 13) is GRANTED, and the counterclaim

   (Doc. 11) is DISMISSED for failure to state a claim.

         ORDERED in Tampa, Florida, on February 27, 2019.




                                           -3-
